FILED
                             NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ASTRIED MANDARINI,                               No. 08-72225
BRUCE ALLEN RESIWAIN
                                                 Agency Nos.         A096-357-212
              Petitioners,                                           A096-357-213

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 8, 2013
                              Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and WOLF, Senior District
Judge.**

       Astried Mandarini and her husband Bruce Allen Resiwain, as a derivative

beneficiary of Mandarini’s claims, petition for review of the Board of Immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Mark L. Wolf, Senior District Judge for the U.S.
District Court for the District of Massachusetts, sitting by designation.
Appeal’s (“BIA”) decision adopting and affirming the Immigration Judge’s (“IJ”)

decision finding Mandarini ineligible for asylum, withholding of removal, and

Convention Against Torture (“CAT”) protection.1 We deny the petition for review.

      The IJ’s conclusion that Mandarini failed to establish past persecution or a

well-founded fear of future persecution is supported by substantial evidence. See

Zehatye v. Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006). The two incidents that

Mandarini experienced in Indonesia, though frightening, do not rise to the level of

past persecution. “Persecution is an extreme concept that does not include every

sort of treatment our society regards as offensive.” Ghaly v. INS, 58 F.3d 1425,

1431 (9th Cir. 1995). Further, Mandarini failed to demonstrate that the incidents

were “committed by the government or forces the government is either unable or

unwilling to control.” Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010).

      The IJ’s determination that Mandarini failed to establish a well-founded fear

of future persecution is also supported by substantial evidence. The IJ correctly

found that Mandarini’s return trips to Indonesia undermined her testimony that she

subjectively fears returning to Indonesia. See Loho v. Mukasey, 531 F.3d 1016,



      1
        We grant Mandarini’s unopposed motion to file an amended petition for
review. The court documents shall be amended to indicate that Mandarini’s
husband, Bruce Allen Resiwain, is included as a rider to Mandarini’s petition for
review.

                                          2
1017–18 (9th Cir. 2008) (“It is well established in this court that an alien's history

of willingly returning to his or her home country militates against a finding of past

persecution or a well-founded fear of future persecution.”). Mandarini failed to

demonstrate that her return trips were motivated by any concerns that would

compel a different conclusion. See Smolniakova v. Gonzales, 422 F.3d 1037, 1050

(9th Cir. 2005).

      Mandarini also failed to establish that her fear of future persecution on the

basis of her ethnicity, religion, or involvement with the Front Kedaulatan Malaku

(“FKM”) was objectively reasonable. See Zehatye, 453 F.3d at 1186 (9th Cir.

2006). Mandarini’s evidence does not compel the conclusion that she is perceived

as Moluccan, or that Moluccans are persecuted in Indonesia. She likewise failed to

establish that her membership in the FKM will subject her to persecution in

Jakarta. Further, the IJ’s finding that country conditions in Indonesia have greatly

improved since the height of interreligious violence occurred between 1999 and

2002 is supported by substantial evidence.

      Finally, we note that the IJ properly reviewed Mandarini’s asylum and

withholding applications under the “disfavored group” analysis. See Halim v.

Holder, 590 F.3d 971, 977-80 (9th Cir. 2009). Although it is true that intervening

decisions have held that Christians in Indonesia are a disfavored group,


                                           3
see Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), the IJ’s finding that

Mandarini failed to show sufficient “individualized risk” of persecution to qualify

for asylum on this basis is supported by substantial evidence. Halim, 590 F.3d at

978.

       That Mandarini failed to qualify for asylum necessarily makes her ineligible

for withholding of removal. See Zehatye, 453 F.3d at 1190 (“[The] clear

probability standard for withholding of removal is more stringent than the

well-founded fear standard governing asylum.”). Finally, Mandarini produced no

evidence that she would be tortured if returned to Indonesia, as required for relief

under CAT. See Halim, 590 F.3d at 980 n.7.

       Accordingly, Mandarini’s petition for review of her application for asylum,

withholding of removal, and CAT protection is denied.

       DENIED.




                                          4